DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131) and Kalmanash (US 5,486,935).
As to claim 1, Cho discloses in figure 7: a base substrate 421 including a display part and a non-display part; a non-display pattern 490 disposed on the non-display part of one surface of the base substrate, the non-display pattern being formed only on the 
Cho does not disclose that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image.  Lim discloses in figure 2, a window 300 comprising: a light shielding layer 380 (non-display pattern), a display area DA and a non-display area NDA.  Lim teaches in paragraph [0171] that in some embodiments, the light shielding layer 380 may define the non-display area of the window 300.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho such that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image as disclosed by Lim because it was a matter of design choice.
Cho does not disclose that the polarizing layer is a liquid crystal polarizing layer.  Kalmanash discloses a high efficiency, non-absorptive chiral nematic liqid crystal polarizer whose transmissiveness is substantially greater than conventional absorptive polarizers.  See column 1, lines 39-45.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho by providing a liquid crystal polarizing layer as disclosed by Kalmanash in order to improve brightness.
As to claim 2, Cho in view of Lim and Kalmanash discloses all of the elements of the claimed invention discussed above regarding claim 1.  Cho further discloses in figure 7 that the non-display pattern 490 directly contacts the base substrate 421.
As to claim 17, Cho discloses in figure 7: preparing a base substrate 421 including a display part and a non-display part; forming a polarizing layer 420a only on one surface of the base substrate in the display part; and forming a non-display pattern 490 on the one surface of the base substrate in the non-display part, the non-display pattern being formed only on the non-display part that is located on a peripheral portion of the base substrate, wherein a thickness of the non-display pattern 490 is thicker than a thickness of the polarizing layer.
Cho does not disclose that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image.  Lim discloses in figure 2, a window 300 comprising: a light shielding layer 380 (non-display pattern), a display area DA and a non-display area NDA.  Lim teaches in paragraph [0171] that in some embodiments, the light shielding layer 380 may define the non-display area of the window 300.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho such that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image as disclosed by Lim because it was a matter of design choice.
Cho does not disclose that the polarizing layer is a liquid crystal polarizing layer.  Kalmanash discloses a high efficiency, non-absorptive chiral nematic liqid crystal polarizer whose transmissiveness is substantially greater than conventional absorptive .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131) and Kalmanash (US 5,486,935) as applied to claim 1 above, and further in view of Shu et al. (US 2012/0268700).
Cho in view of Lim and Kalmanash discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the non-display pattern includes a first pattern that defines the display part and non-display part, and a second pattern having a light shielding property which covers the non-display part.  Shu discloses in figure 3, a non-display pattern 22 which includes a first pattern 41 that defines the display part and non-display part, and a second pattern 42 having a light shielding property which covers the non-display part.  Shu teaches in paragraph [0050] that this structure enhances optical density and decreases reflectivity so as to achieve a high contrast.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing the non-display structure of Shu in order to enhance optical density and achieve a high contrast.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131) and Kalmanash (US 5,486,935) as applied to claim 1 above, and further in view of Choi et al. (US 2007/0024781).
Cho in view of Lim and Kalmanash discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a retardation layer disposed on the polarizing layer.  Choi discloses a display panel assembly including a display panel, a first polarizing plate disposed over the display panel, a second polarizing plate disposed under the display panel, and a polarization compensation film disposed over the first polarizing plate.  The polarization compensation film includes a polarization prism film and a phase difference film (retardation layer).  See abstract.  Choi teaches in paragraph [0199] that by using the polarization compensation film, light efficiency may be improved and overall luminance may be increased.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing the polarization compensation film of Choi, which includes a retardation layer, in order to improve light efficiency and increase overall luminance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Choi et al. (US 2007/0024781) as applied to claim 5 above, and further in view of Moshrefzadeh et al. (US 6,317,263).
Cho in view of Lim, Kalmanash and Choi discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the retardation layer is a quarter wave plate.  Moshrefzadeh discloses that a quarter wave plate was a common and conventional type of retardation layer.  See column 10, lines .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Choi et al. (US 2007/0024781) as applied to claim 5 above, and further in view of Iwahashi et al. (US 2013/0083276).
Cho in view of Lim, Kalmanash and Choi discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the retardation layer is a double layer of a quarter wave plate and a half wave plate.  Iwahashi discloses laminating a half wave plate on a quarter wave plate in order to prevent a hue change due to wavelength dispersion.  See paragraph [0520].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a retardation layer that is a double layer of a quarter wave plate and a half wave plate as disclosed by Iwahashi in order to prevent a hue change due to wavelength dispersion.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Choi et al. (US 2007/0024781) as applied to claim 5 above, and further in view of Lee et al. (US 2016/0026278).
Cho in view of Lim, Kalmanash and Choi discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose a refractive .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131) and Kalmanash (US 5,486,935) as applied to claim 1 above, and further in view of Pau et al. (US 2016/0170110) and Park et al. (US 2015/0276992).
As to claim 9, Cho in view of Lim and Kalmanash discloses all of the elements of the claimed invention discussed above regarding claim 1.  Cho in view of Lim and Kalmanash does not disclose a leveling layer disposed to planarize the display part and the non-display part.  Pau discloses in paragraph [0092], providing a buffer layer on the polarizing layer in order to protect the polarizing layer and which also serves as a respective planarization layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a leveling layer to planarize the display part and the non-display part in order to protect the polarizing layer as disclosed by Pau.

As to claim 10, Cho in view of Lim, Kalmanash, Pau and Park discloses all of the elements of the claimed invention discussed above regarding claim 9.  Furthermore, the aqueous overcoat layer disclosed by Park would be disposed on both the non-display pattern and the polarizing layer.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,667,784) in view of Kalmanash (US 5,486,935), Pau et al. (US 2016/0170110) and Park et al. (US 2015/0276992) as applied to claim 9 above, and further in view of Choi et al. (US 2007/0024781) and Ikeda et al. (US 2018/0072952).
As to claim 11, Cho in view of Lim, Kalmanash, Pau and Park discloses all of the elements of the claimed invention discussed above regarding claim 9, but does not disclose a retardation layer disposed on the leveling layer.  Choi discloses a display panel assembly including a display panel, a first polarizing plate disposed over the display panel, a second polarizing plate disposed under the display panel, and a polarization compensation film disposed over the first polarizing plate.  The polarization compensation film includes a polarization prism film and a phase difference film (retardation layer).  See abstract.  Choi teaches in paragraph [0199] that by using the 
As to claim 12, Cho in view of Lim, Kalmanash, Pau, Park, Choi and Ikeda discloses all of the elements of the claimed invention discussed above regarding claim 11.  Furthermore, the non-display pattern of Cho is disposed on at least a portion of the non-display part and the leveling layer of Pau is disposed on the entire region of the non-display part.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,667,784) in view of Kalmanash (US 5,486,935), Pau et al. (US 2016/0170110), Park et al. (US 2015/0276992), Choi et al. (US 2007/0024781) and Ikeda et al. (US 2018/0072952) as applied to claim 12 above, and further in view of Kim et al. (US 2009/0310055).
As to claim 13, Cho in view of Lim, Kalmanash, Pau, Park, Choi and Ikeda discloses all of the elements of the claimed invention discussed above regarding claim 12, but does not disclose a color pattern on a region corresponding to the leveling layer of the non-display part on the retardation layer.  Kim disclose in figure 2, a color pattern 133 on a region corresponding to the leveling layer of the non-display part on the retardation layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a color pattern on a region corresponding to the leveling layer of the non-display part on the retardation layer as disclosed by Kim in order to obtain a color display capable of displaying color images.
As to claim 14, Cho in view of Lim, Kalmanash, Pau, Park, Choi, Ikeda and Kim discloses all of the elements of the claimed invention discussed above regarding claim 13.  Kim further discloses in figure 2, a light shielding pattern 131 on the color pattern 133.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131) and Kalmanash (US 5,486,935) as applied to claim 1 above, and further in view of Sekiguchi (US 2002/0054261).
Cho in view of Lim and Kalmanash discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a touch panel disposed on the one surface of the base substrate.  Sekiguchi discloses in paragraph [0045] that a conventional liquid crystal display device with an input panel attached thereto comprises a touch panel disposed on top of a liquid crystal display panel.  It .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131) and Kalmanash (US 5,486,935) as applied to claim 17 above, and further in view of Yang (US 2014/0305578).
Cho in view of Lim and Kalmanash discloses all of the elements of the claimed invention discussed above regarding claim 17, but does not disclose forming the polarizing layer on a surface of a carrier film, and peeling off the polarizing layer from the carrier film to adhere the polarizing layer to the display part of the base substrate.  However, this was a common and conventional method as evidenced by the abstract of Yang.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by attaching the polarizing layer using the method disclosed by Yang because conventional methods were known to be cost-effective and reliable.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the prior art taught or fairly suggested a method of preparing a window substrate integrated with a polarizing plate, comprising the combination required by claim 20, including: adhering a release film having an opening that corresponds to the display part to the one surface of the base substrate; forming the liquid crystal polarizing layer on the display part of the base substrate through the opening of the release film; and peeling off the release film.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-17 and 19 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Cho et al. (US 2010/0085507), Lim et al. (US 2016/0369131) and Kim et al. (US 2009/0310055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID Y CHUNG/Examiner, Art Unit 2871      

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871